                                                                   Case 2:19-bk-24804-VZ              Doc 689 Filed 04/30/20 Entered 04/30/20 17:39:43                            Desc
                                                                                                       Main Document     Page 1 of 6


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7    Attorneys for Debtor and Debtor in Possession

                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  10                                         LOS ANGELES DIVISION
                                                                  11   In re:                                                       Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                    Chapter 11
                                                                  12   YUETING JIA,1
                                                                                                                                    DEBTOR’S (1) NON-OPPOSITION TO
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                          Debtor.                   MOTION TO TEMPORARILY ALLOW
                                                                                                                                    CLAIMS OF BEIJING LAN CAPITAL
                                                                  14                                                                INVESTMENTS a/k/a BEIJING BLUE
                                                                                                                                    GIANT, TAO YUN CAPITAL CO. LTD a/k/a
                                                                  15                                                                TWC GROUP CO. LTD AND SHENZHEN
                                                                                                                                    JINCHENG COMMERCIAL FACTORING
                                                                  16                                                                CO., LTD PURSUANT TO FEDERAL RULE
                                                                                                                                    OF BANKRUPTCY PROCEDURE 3018 [DKT
                                                                  17                                                                602]; AND (2) WITHDRAWAL OF
                                                                                                                                    DEBTOR’S OBJECTION TO CLAIM 53
                                                                  18                                                                FILED BY TAO YUN CAPITAL CO, LTD
                                                                                                                                    [DKT 502], OBJECTION TO CLAIM 54
                                                                  19                                                                FILED BY BEIJING LAN CAPITAL
                                                                                                                                    INVESTMENT LLP [DKT 503], AND
                                                                  20                                                                OBJECTION TO CLAIM 56 FILED BY
                                                                                                                                    SHENZHEN JINCHENG COMMERCIAL
                                                                  21                                                                FACTORING CO., LTD. [DKT 504]
                                                                  22                                                                [Relates to Docket Nos. 502, 503, 504, 602, and
                                                                                                                                    655]
                                                                  23
                                                                                                                                    Date:      May 7, 2020
                                                                  24                                                                Time:      1:30 p.m.
                                                                                                                                    Place:     United States Bankruptcy Court
                                                                  25                                                                           255 E. Temple Street,
                                                                                                                                               Los Angeles, CA 90012
                                                                  26                                                                Courtroom: 1368
                                                                                                                                    Judge:     Hon. Vincent P. Zurzolo
                                                                  27

                                                                  28     1
                                                                          The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                         Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:329220.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 689 Filed 04/30/20 Entered 04/30/20 17:39:43              Desc
                                                                                                     Main Document     Page 2 of 6


                                                                   1           Yueting Jia, debtor and debtor in possession (the “Debtor” or “YT”) in the above-captioned

                                                                   2   chapter 11 case (the “Chapter 11 Case”), hereby files his non-opposition (the “Non-Opposition”) to

                                                                   3   the Motion to Temporarily Allow Claims of Beijing Lan Capital Investment a/k/a Beijing Blue Giant,

                                                                   4   Tao Yun Capital Co. Ltd. a/k/a TWC Group Co. Ltd and Shenzhen Jincheng Commercial Factoring

                                                                   5   Co., Ltd. Pursuant to Federal Rule of Bankruptcy Procedure 3018 [Docket No. 602] (the “Motion to

                                                                   6   Temporarily Allow”), and withdrawal (the “Withdrawal”) of Objection to Claim 53 Filed by Tao

                                                                   7   Yun Capital Co., Ltd. aka TWC Group Co, Ltd. [Docket No. 502] (the “Objection to Claim 53”),

                                                                   8   Objection to Claim 54 Filed By Beijing Lan Capital Investment LLP aka Blue Giant [Docket No.

                                                                   9   503] (the “Objection to Claim 54”), and Objection to Claim 56 Filed by Shenzhen Jincheng

                                                                  10   Commercial Factoring Co., Ltd. [Docket No. 504] (the “Objection to Claim 56”, and collectively

                                                                  11   with Objection to Claim 53 and Objection to Claim 54, the “Objections”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           In support of his Non-Opposition and Withdrawal, the Debtor respectfully states as follows:
                                        LOS ANGELES, CALIFORNIA




                                                                  13           1.       On March 20, 2020, the Court entered its Order (I) Granting Motion to Approve
                                           ATTORNEYS AT LAW




                                                                  14   Adequacy of Fourth Amended Disclosure Statement, (II) Approving Voting and Tabulation

                                                                  15   Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local

                                                                  16   Rules and Procedures, (V) Vacating Order to Show Cause and (VI) Granting Related Relief [Docket

                                                                  17   No. 485] (the “Disclosure Statement Order”), pursuant to which it (a) approved the Debtor’s Fourth

                                                                  18   Amended Disclosure Statement with Respect to Debtor’s Third Amended Plan of Reorganization

                                                                  19   Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in respect of the Debtor’s Third

                                                                  20   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 464] (the

                                                                  21   “Plan”), (b) required that “[a]ll Ballots must be properly executed, completed, and delivered to the

                                                                  22   Voting Agent … on or before April 30, 2020, at 4:00 p.m. (Beijing time) (the “Voting Deadline”),

                                                                  23   unless extended or otherwise agreed by the Debtor,” and (c) scheduled the hearing regarding

                                                                  24   confirmation of the Plan on May 21, 2020, at 9:30 a.m., among ordering other relief.

                                                                  25           2.       On April 2, 2020, the Debtor filed the Objections, seeking to disallow (a) claim 53,

                                                                  26   filed by Tao Yun Capital Co., Ltd., aka TWC Group Co, Ltd., (b) claim 54, filed by Beijing Lan

                                                                  27   Capital Investment LLP aka Blue Giant, and (c) claim 56, filed by Shenzhen Jincheng Commercial

                                                                  28   Factoring Co., Ltd. (collectively, the “Claims”), for purposes of voting on the Plan.


                                                                       DOCS_LA:329220.2 46353/002                    2
                                                                   Case 2:19-bk-24804-VZ             Doc 689 Filed 04/30/20 Entered 04/30/20 17:39:43                             Desc
                                                                                                      Main Document     Page 3 of 6


                                                                   1           3.        Based on the preliminary review of the votes received by the Voting Deadline, the

                                                                   2   Debtor has sufficient votes to confirm the Plan and, consequently, the Debtor no longer seeks to

                                                                   3   object to the Claims -- or any other claim filed by any claimant that is the subject of a pending claim

                                                                   4   objection by the Debtor -- for voting purposes.

                                                                   5           4.        Accordingly, the Debtor hereby withdraws the Objections and indicates his non-

                                                                   6   opposition to the Motion to Temporarily Allow Claims.

                                                                   7           5.        In order to formally dismiss the Objections and dispose of the Motion to Temporarily

                                                                   8   Allow Claims, prior to the hearings scheduled thereon, the Debtor will request that Tao Yun Capital

                                                                   9   Co. Ltd. a/k/a TWC Group Co. Ltd., Beijing Lan Capital Investment a/k/a Beijing Blue Giant, and

                                                                  10   Shenzhen Jincheng Commercial Factoring Co., Ltd. (the “Claimants”) stipulate to the dismissal and

                                                                  11   withdrawals of the Objections and Motion to Allow Claims, respectively, pursuant to Local
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Bankruptcy Rule 9013-1(k).2 To the extent that the Claimants are unable or unwilling to enter into
                                        LOS ANGELES, CALIFORNIA




                                                                  13   such stipulations, the Debtor will request that the Court dismiss the Objections at the hearings
                                           ATTORNEYS AT LAW




                                                                  14   thereon.

                                                                  15           6.        The Debtor, on his own behalf and on behalf of his bankruptcy estate, and, to the

                                                                  16   extent the Effective Date of the Plan occurs, the Reorganized Debtor and the Trustee, expressly

                                                                  17   reserves the right to re-file, amend, modify or supplement the objections raised in the Objections,

                                                                  18   and to file additional, other, or further objections to any proofs of claim filed in this Chapter 11

                                                                  19   Case, including, without limitation, objections as to the amounts asserted therein, or any other claims

                                                                  20   (filed or not) against the Debtor, regardless of whether such claims are subject to the Objections.

                                                                  21   Should one or more of the grounds of objection stated in the Objections be denied, the Debtor

                                                                  22   reserves his rights to object on other stated grounds or on any other grounds he discovers during the

                                                                  23   pendency of this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims

                                                                  24   against the holders of any such claims.

                                                                  25

                                                                  26

                                                                  27
                                                                        2
                                                                          Similarly, the Debtor will also contact counsel to other creditors whose claims are the subject of the Debtor’s pending
                                                                  28    objections for voting purposes to stipulate to the formal dismissal of the relevant claims objections and withdrawal of
                                                                        the related motions, if any.

                                                                       DOCS_LA:329220.2 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ            Doc 689 Filed 04/30/20 Entered 04/30/20 17:39:43           Desc
                                                                                                     Main Document     Page 4 of 6


                                                                   1   Dated: April 30, 2020                    PACHULSKI STANG ZIEHL & JONES LLP

                                                                   2
                                                                                                                By:          /s/Malhar S. Pagay
                                                                   3                                                         Richard M. Pachulski
                                                                                                                             Jeffrey W. Dulberg
                                                                   4                                                         Malhar S. Pagay
                                                                   5                                                  Attorneys for Debtor and Debtor in Possession
                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:329220.2 46353/002                  4
            Case 2:19-bk-24804-VZ                 Doc 689 Filed 04/30/20 Entered 04/30/20 17:39:43                                       Desc
                                                   Main Document     Page 5 of 6

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify):
   DEBTOR’S (1) NON-OPPOSITION TO MOTION TO TEMPORARILY ALLOW CLAIMS OF
   BEIJING LAN CAPITAL INVESTMENTS A/K/A BEIJING BLUE GIANT, TAO YUN CAPITAL CO.
   LTD A/K/A TWC GROUP CO. LTD AND SHENZHEN JINCHENG COMMERCIAL FACTORING
   CO., LTD PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 3018 [DKT 602];
   AND (2) WITHDRAWAL OF DEBTOR’S OBJECTION TO CLAIM 53 FILED BY TAO YUN
   CAPITAL CO, LTD [DKT 502], OBJECTION TO CLAIM 54 FILED BY BEIJING LAN CAPITAL
   INVESTMENT LLP [DKT 503], AND OBJECTION TO CLAIM 56 FILED BY SHENZHEN
   JINCHENG COMMERCIAL FACTORING CO., LTD. [DKT 504]
  will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
  the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 30, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 30, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 30, 2020               Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 689 Filed 04/30/20 Entered 04/30/20 17:39:43                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
